ACCEPTED
                                                                                               14-18-00306-CR
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                             5/14/2018 2:01 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

        No. 14-18-00306-CR, 14-18-00307-CR, 14-18-00308-CR, 14-18-00309-CR,
                  14-18-00310-CR, 14-18-00311-CR, & 14-18-00312-CR
                                                                           FILED IN
ISAIAH HAYES GONZALES                     §       IN THE 14TH COURT   OF APPEALS
                                                                 14th COURT OF APPEALS
                                          §                              HOUSTON, TEXAS
                                          §                           5/14/2018 2:01:24 PM
VS.                                       §                           CHRISTOPHER A. PRINE
                                                                               Clerk
                                          §
                                          §
THE STATE OF TEXAS                        §       OF THE STATE OF TEXAS

  DESIGNATION OF NEW LEAD COUNSEL UNDER TEX.R.APP.P. 6.1

TO THE COURT OF APPEALS:

       ISAIAH HAYES GONZALES, Appellant, designates the following attorney as his

new lead counsel in this cause:

                             Melissa Martin
                             Assistant Public Defender
                             Harris County Public Defender’s Office
                             1201 Franklin Street, 13th floor
                             Houston, Texas 77002
                             (713)-368-0016
                             (713)-368-9278 (FAX)
                             Melissa.Martin@pdo.hctx.net
                             SBT # 24002532

Please remove Original Lead Counsel Scott Pope from case and replace with Melissa Martin.

Respectfully submitted,


/s/ Scott Pope                                   /s/ Melissa Martin
Scott Pope                                       Melissa Martin
Assistant Public Defender                        Assistant Public Defender
(Original lead counsel)                          State Bar No. 24002532
State Bar No. 24032959                           1201 Franklin, 13th floor
1201 Franklin, 13th floor                        Houston, Texas 77002
Houston, Texas 77002                             (713)-368-0016
(713)-368-0016                                   (713)-368-9278 (FAX)
(713)-368-9278 (FAX)                             Melissa.Martin@pdo.hctx.net
scott.pope@pdo.hctx.net
                            CERTIFICATE OF SERVICE

      I certify that a copy of this above motion was e-served on the Harris County District

Attorney’s Office on May 14, 2018.



                                                /s/ Melissa Martin
                                                Melissa Martin